DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/1/22 has been entered.
Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable over the prior art of record for at least the reason that even though the prior art discloses a head-up display for a vehicle, the head-up display having a first housing comprising: a picture generating unit arranged to output pictures, wherein the picture generating unit comprises: a light source arranged to emit light; and a spatial light modulator arranged to receive the light from the light source and spatially-modulate the light in accordance with computer- generated light-modulation patterns displayed on the spatial light modulator to form a holographic reconstruction corresponding to each picture; and an optical system arranged to receive the pictures the prior art cited does not teach or reasonably suggest, that the second housing comprises a substantially flat cover glass arranged to protect the first housing and a layer arranged to change the trajectory of light such that any sunlight reflected by the cover glass is deflected away from the eye-box, wherein the layer is arranged to provide the optical functionality of a curved cover glass, in combination with the other limitations of claim 1.
Claims 2-12 and 17 are dependent on claim 1 and are allowable over the prior art of record for at least the same reasons as claim 1.
Claim 13 is allowable over the prior art of record for at least the reason that even though the prior art discloses a display system comprising a head-up display and an optical combiner configured to present images to a viewer within an eye-box, the head-up display comprising a first housing comprising: a picture generating unit arranged to output pictures, wherein the picture generating unit comprises: a light source arranged to emit light; and a spatial light modulator arranged to receive the light from the light source and spatially-modulate the light in accordance with computer-generated light- modulation patterns displayed on the spatial light modulator to form a holographic reconstruction corresponding to each picture; and an optical system arranged to receive the pictures output by the picture generating unit and relay the pictures using the optical combiner to form a virtual image of each picture, wherein the optical combiner combines  the prior art fails to teach or reasonably suggest,  that the second housing comprises a substantially flat cover glass arranged to protect the first housing and a layer arranged to change the trajectory of light such that any sunlight reflected by the cover glass is deflected away from the eye-box, wherein the layer is arranged to provide the optical functionality of a curved cover glass, in combination with the other limitations of claim 13.
Claims 14-15 are dependent on claim 13 and are allowable over the prior art of record for at least the same reasons as claim 13.
Claim 16 is allowable over the prior art of record for at least the reason that even though the prior art discloses a method for displaying information to an occupant of a vehicle, the method comprising: within a first housing, generating light bearing a series of pictures, wherein each picture is generated by receiving light at a spatial light modulator and spatially-modulating the light in accordance with a computer-generated light-modulation pattern corresponding to the picture to form a holographic reconstruction corresponding to the picture; and relaying the light bearing the series of pictures using an optical combiner to form a virtual image of each picture by combining light bearing the generated picture with light from a real-world scene to present combined images to a viewer within an eye-box,  the prior art fails to teach or reasonably suggest,  passing the light bearing the series of pictures through a substantially flat cover glass arranged to protect the first housing and a layer arranged to change the trajectory of light or that the layer deflects any sunlight reflected by the 
Claim 18 is dependent on claim 16 and is allowable over the prior art of record for at least the same reasons as claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872